Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-4, 7-8, 12-14 are pending in this application, which is a second RCE of Serial Number 15/935580.  Amended claim 1 is noted.
	The amendment dated 03/29/2021 has been entered and carefully considered.  The examiner appreciates the amendment to the claims.  In view of said amendments, the previous 112 rejection and the previous art rejection have been withdrawn.
	Claims 3, 8, 12-14 are withdrawn from consideration as being directed to a nonelected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
In claim 1 line 16, from which claims 2, 4, 7 depend, the term “a part coating silicon oxide film” is deemed new matter as such a term does not appear to be in the original specification as originally filed.  No part coating is ever recited and thus is deemed new matter.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1 line 2, from which claims 2, 4, 7 depend, the phrase “using ALD” (first occurrence) is confusing as to whether it is modifying the chamber or the cleaning method.  The examiner believes the former is intended and has been treated as such in this office action.  However, appropriate amendments are requested.
	In claim 1 line 16, the term “a part coating silicon oxide film” is deemed vague and confusing as to what said term means and/or is referring to.  Clarification and appropriate amendments are requested.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2015/0267292) in view of Endo et al. (2012/0015525) and Kang et al. (2015/0147482).
	Kim discloses a method of forming a silicon oxide film (title) on a workpiece by ALD (0003).  During deposition of the silicon oxide film onto the surface of the semiconductor wafer, the film is also deposited on the internal parts of the processing apparatus which is removed by supplying a cleaning gas (0004).  The reference clearly teaches of removing/suppressing the generation or particles to improve productivity (0005-0006).  Before deposition, a cleaning gas is supplied to a reaction chamber to clean the inside of the silicon oxide film forming apparatus by removing deposits (0007-0009).  A cleaning process includes an oxidation step using hydrogen peroxide to remove carbons/deposits as well as using hydrogen fluoride as a cleaning gas (0062-0063).
In addition, the reference teaches of forming a silicon oxide film by ALD (0044).  After the desired thickness is achieved, the coated wafer are unloaded from the chamber (0061) which now requires cleaning (0062).  However, the reference fails to teach using a hydrogen gas and oxygen gas.
	Endo teaches a method of cleaning a thin film forming apparatus (title) by removing deposits adhering to an inside of a reaction chamber (abstract) by supplying a cleaning gas containing oxygen gas and hydrogen gas and activating said gases by heating (0009).  The oC (0054), which overlaps the claimed range.  It would have obvious to utilize hydrogen gas and oxygen gas in Kim with the expectation of success because Endo teaches of using hydrogen gas and oxygen gas to clean a reaction chamber.
	In addition, the reference fails to teach forming a silicon oxide coating to remove metal particles.  Kang teaches of forming a chamber undercoat for a reaction chamber used to deposit films on substrates with the expressed purpose of removing metal contamination (abstract).  The undercoat can be deposited by ALD and can be silicon oxide (0050).  The temperature generally ranges from 25-450oC but can also be higher temperatures (0076).  It would have been obvious to utilize an undercoat in Kim with the expectation of removing metal contamination because Kang teaches the use of undercoat to remove same.  Furthermore, to use a higher temperature would have been obvious in the absence of a showing of unexpected results.
	Regarding claim 2, Endo teaches of activating the hydrogen gas and the oxygen gas by heating (0009), which meets the claimed limitation of simultaneously.
	Regarding claim 4, the applicant requires that the deposition temperature be higher than the cleaning temperature.  Kim teaches a temperature of RT to 700oC for deposition (0051) and a cleaning temperature, while not explicit, of room temperature (0029).  Given Kim’s teaching, it would have been obvious to select a deposition temperature higher than the cleaning temperature in the absence of a showing of criticality.
	Regarding claim 7, Endo teaches of predetermined temperatures (0007-0009) while Kang teaches of varying temperatures (0076).



Response to Arguments
Applicant’s arguments with respect to claims above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicant argues that the Furusawa fails to teach ALD as now amended in the claimed invention (pp.7-8).
	The examiner agrees and notes the new grounds of rejection.
	Applicant’s arguments have been considered but are not deemed persuasive.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        04/15/2021